Soo-ts tow* fpx-iw set-/? tows r*r~/s
                                  ELECTRONIC RECORD




   COA #      05-14-00978-CR                        OFFENSE:        OTHER CRIMINAL


              Nicholas Davell Amos v. The State
   STYLE:     ofTexas                               COUNTY:         Dallas

   COA DISPOSITION:      AFFIRM                     TRIAL COURT:    291st Judicial District Court



   DATE: 03/31/2015                 Publish: NO     TC CASE #:      F-1341905-U




                           IN THE COURT OF CRIMINAL APPEALS

                                                                    SOWS ff«/*/C **>*•//*
            Nicholas Davell Amos v. The State of
   STYLE:   Texas                                        CCA#:

            PRO SE                       Petition        CCA Disposition:
   FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                         JUDGE:

   DATE:                                                 SIGNED:                             PC:_

   JUDGE:        ftM (JAAsts*-                           PUBLISH:                           DNP:




                                                                                             MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:



                                                                                 ELECTRONIC RECORD